Case 1:15-cv-00144-WES-LDA Document 152 Filed 11/08/18 Page 1 of 5 PageID #: 6424




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND

  ---------------------------------------------------------------X
  JOHN DOE,                                                      :   Civ. No. 15-cv-00144-S-LDA
                                                                 :
                                      Plaintiff,                 :
                                                                 :
                    -against-                                    :
                                                                 :
  BROWN UNIVERSITY                                               :
    in Providence in the State of Rhode Island                   :
    and Providence Plantations,                                  :
                                                                 :
                                      Defendant.                 :
  ---------------------------------------------------------------X


                          CONSENT DECREE AND FINAL JUDGMENT
                      5(*$5',1* &2817 ,,, 2) 3/$,17,))¶6 &203/$,17

  I.         Background

             A.      Plaintiff John Doe enrolled as a freshman at Defendant Brown University in the

  Fall semester of 2013.

             B.      John Doe received a disciplinary suspension from Defendant Brown University in

  December, 2014 for a period of 2.5 years.

             C.      In April, 2015, John Doe brought this action to challenge the suspension and the

  underlying findings.        In the Complaint, he alleges, among other things, that 'HIHQGDQW¶V

  procedures underlying the suspension violated his rights under Rhode Island contract law.

             D.      The Parties conducted discovery in this matter, and the Court called the matter

  ready for trial to begin on September 26, 2018.

             E.      The Parties agree, and this Court by entering this Consent Decree finds, that this

  Consent Decree has been negotiated by the parties in good faith, that settlement of this matter

  without further litigation and without the adjudication of any issue of fact or law is appropriate

                                                          1
  4834-4399-7304 2
Case 1:15-cv-00144-WES-LDA Document 152 Filed 11/08/18 Page 2 of 5 PageID #: 6425




  and will avoid prolonged and complicated litigation between the Parties, and that this Consent

  Decree is fair, reasonable, and in the public interest.

             THEREFORE, with the consent of the Parties to this Decree, it is ORDERED,

  ADJUDGED AND DECREED:



  II.        Jurisdiction

             1.      This Court has jurisdiction over the subject matter of this action pursuant to 28

  U.S.C. Α1332, and also has personal jurisdiction over Defendant. Defendant shall not challenge

  HQWU\ RI WKH WHUPV RI WKLV &RQVHQW 'HFUHH RU WKLV &RXUW¶V MXULVGLFWLRQ WR HQWHU DQG HQIRUFH WKLV

  Consent Decree.



  III.       Statement of Purpose

             2.      By entering into this Consent Decree, the mutual objective of the Parties is for the

  Defendant to take all QHFHVVDU\ DFWLRQV WR UHPRYH WKH GLVFLSOLQDU\ VXVSHQVLRQ IURP 3ODLQWLII¶V

  academic record as if it never occurred, to the fullest possible and legal extent.



  IV.        Substantive Provisions

             3.      The Court declares that the investigation and procedures related to the disciplinary

  suspension Defendant imposed upon John Doe breached his contractual rights under Rhode Island

  law and that the suspension and all findings are hereby null and void DQG H[SXQJHG IURP 3ODLQWLII¶V

  record, as if they had never occurred.

             4.      Effective the date of entry of this Consent Decree by the Court, Defendant is

  ORDERED to vacate its disciplinary findings and the resulting sanction of suspension imposed

  against Plaintiff and expunge his record accordingly.

                                                      2
  4834-4399-7304 2
Case 1:15-cv-00144-WES-LDA Document 152 Filed 11/08/18 Page 3 of 5 PageID #: 6426
Case 1:15-cv-00144-WES-LDA Document 152 Filed 11/08/18 Page 4 of 5 PageID #: 6427




                               For Plaintiff John Doe:

                               By his attorneys,

                               NESENOFF & MILTENBERG, LLP
                               Attorneys for Plaintiff John Doe

                               By: /s/ Andrew T. Miltenberg
                               Andrew T. Miltenberg, Esq. (admitted pro hac vice)
                               Tara Davis, Esq. (admitted pro hac vice)
                               363 Seventh Avenue, Fifth Floor
                               New York, New York 10001
                               (212) 736-4500
                               amiltenberg@nmllplaw.com
  November 1, 2018             tdavis@nmllplaw.com

                                      -and-

                                      local counsel for Plaintiff John Doe,

                               By: /s/ Samuel D. Zurier
                               Samuel D. Zurier, Esq. (Bar No. 3576)
                               55 Dorrance Street, Suite 400
                               Providence, RI 02903
                               (401) 861-0200
  November 1, 2018             sdz@zurierlaw.com




                                         4
  4834-4399-7304 2
Case 1:15-cv-00144-WES-LDA Document 152 Filed 11/08/18 Page 5 of 5 PageID #: 6428




                               For Defendant Brown University:

                               By its attorneys,

                               NIXON PEABODY LLP
                               Attorneys for Brown University

                               By: /s/ Steven M. Richard (#4403)
                               Steven M. Richard
                               Nixon Peabody LLP
                               One Citizens Plaza, Suite 500
                               Providence, RI 02903
                               Tel: 401-454-1020
                               Fax: 401-454-1030
                               srichard@nixonpeabody.com


  Dated: November 1, 2018




                                          5
  4834-4399-7304 2
